Little, J.
1. Under previous rulings of this court, it is not error on the part of the presiding judge after having properly charged the jury in reference to the prisoner’s statement, after, instructing the jury that they may believe that statement in whole or in part to the exclusion of the sworn testimony, to add, “remembering it is not'under oath and does not subject him to the penalty incident to a sworn witness;” Poppell v. State, 71 Ga. 276; Klug v. State, 77 Ga. 734.
Argued December 19, 1898.
Decided January 31, 1899.
Indictment for murder. Before Judge Reese. Elbert superior court. November 1, 1898.
Joseph N. Worley, for plaintiff in,error.
B. H. Lewis, solicitor-general, by Harrison & Bryan, contra.
2. An examination of the record does not disclose that the judge erred in charging the jury or in ruling on the admissibility of evidence, of which complaint is made in the motion for new trial; and as the verdict is amply supported by the evidence, the judgment is

Affirmed.


All the Justices concurring.